OSCN Found Document:SHEPARD v. OKLAHOMA DEPARTMENT OF CORRECTIONS

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






SHEPARD v. OKLAHOMA DEPARTMENT OF CORRECTIONS2015 OK 8Case Number: 113033Decided: 02/24/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 8, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. 
UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 




BARBARA SHEPARD, Petitioner,v.THE OKLAHOMA DEPARTMENT OF 
CORRECTIONS, COMPSOURCE OKLAHOMA and the OKLAHOMA WORKERS' COMPENSATION COURT, 
Respondents.
PROCEEDING TO REVIEW AN ORDER OF THE WORKERS'COMPENSATION 
COURT OF EXISTING CLAIMS
¶0 An employee was awarded continuing medical treatment. An insurance carrier 
subsequently sought to review employee's need for continuing medical treatment 
on the basis that 85 O.S.2011 § 326 (G) and statutorily 
incorporated guidelines for treatment enacted after the award did not provide 
for the type of treatment the employee was receiving. The Honorable Carla 
Snipes, Judge of the Workers' Compensation Court of Existing Claims, ordered 
that the employee would be provided continuing medical maintenance in accordance 
with the Oklahoma Treatment Guidelines and the Official Disability Guidelines. 
Employee sought review of that order in this Court, and we retained the 
proceeding. We hold that 85 O.S.2011 § 326(G) and the statutorily 
incorporated Guidelines were unconstitutionally applied retroactively to 
employee's previous award for medical treatment that predated § 326.
ORDER OF THE WORKERS' COMPENSATION COURT OF EXISTING 
CLAIMSVACATED AND THE CAUSE IS REMANDED FOR FURTHER PROCEEDINGS
Richard A. Bell, David Custar, The Bell Law Firm, Norman, Oklahoma, for 
Petitioner.W. Jeffrey Dasovich, Oklahoma City, Oklahoma, for 
Respondents.
EDMONDSON, J. 
¶1 An insurance carrier sought review of a previous award of the Workers' 
Compensation Court that provided an injured worker with continuing necessary 
medical treatment in the form of prescriptions for pain management. The 
physicians for both sides to this dispute agreed that guidelines for 
treatment authorized by former 85 O.S.2011 § 326(G) did not provide for 
prescriptions as treatment for this worker's chronic pain. We conclude that the 
worker's statutory right under a former statute to necessary medical treatment 
that became a court award prior to the effective date of both 85 O.S.2011 § 326(G) and its incorporated 
guidelines, could not be extinguished by a retroactive application of the 
statute/guidelines to the worker without violating Art. V § 54, Okla. Const., 
which provides that "The repeal of a statute shall not . . . affect any accrued 
right . . . by virtue of such repealed statute.1
I.
¶2 In November 2005, Shepard was working for the Oklahoma Department of 
Corrections when she was injured. The Workers' Compensation Court found that 
Shepard sustained an injury to her neck, lumbar back, left shoulder, right 
shoulder, and left arm. The court determined that she had sustained a permanent 
partial disability. The court ordered the respondent and/or insurance carrier 
"to provide the claimant with reasonable and necessary continuing medical 
maintenance limited to prescription medications and four (4) visits per year to 
monitor same with Dr. M. This provision shall be reviewed by the Court upon 
application of either party for good cause shown." O.R. at p. 62. There was no 
limit imposed on the doctor's exercise of a medical judgment as to which 
prescriptions were needed by Shepard, except those that were medically 
reasonable and necessary. The court also directed payment of reasonable and 
necessary medical expenses incurred by Shepard as a result of her injury. 
¶3 In 2010, Shepard moved to reopen her claim based upon a change of 
condition for the worse. In 2011, the Workers' Compensation Court reopened the 
claim and determined that Shepard had a change of condition for the worse and 
allowed additional compensation for the worsening of her left shoulder. The 
court also determined that she had no change of condition to her lumbar spine. 
The order of the Workers' Compensation Court en banc stated that 
respondent/insurance carrier "shall pay all reasonable and necessary medical 
expenses incurred by claimant as a result of said injury through the date of 
this order." The previous award of continuing medical maintenance was not 
disturbed by the order that reopened her claim.
¶4 The order on reopening was appealed to the Court en banc which 
affirmed in part and modified in part the previous order. In 2011, the Court 
en banc modified a provision relating to temporary total disability, and 
two provisions of attorney's fees. The award of reasonable and necessary medical 
expenses was not modified. The previous award of continuing medical maintenance 
was not disturbed.
¶5 In 2012, Respondents sought a hearing to "discuss prescriptions." They 
objected to Dr. M.'s medical report dated August 20, 2012. The court ordered 
Shepard to submit to a medical examination by Dr. Y., and directed this doctor 
to determine whether Shepard needed pain management and the nature and extent of 
necessary continuing medical maintenance. The order also directed Dr. Y. to 
determine if Shepard's current continuing medical maintenance by Dr. M. was 
within the Oklahoma Treatment Guidelines. The court also directed Dr. Y. to 
determine whether Shepard's continuing medical maintenance was within the 
Oklahoma Treatment Guidelines; and if not, was her continuing medical 
maintenance in her best interest? 
¶6 Respondents then sought an order that would have the effect of terminating 
Shepard's medical prescriptions. In June 2014, the Workers' Compensation Court 
of Existing Claims ordered that Dr. M. "shall provide continuing medical 
maintenance to the claimant in accordance with the Oklahoma Treatment Guidelines 
(OTG) and the Official Disability Guidelines (ODG)." In July 2014, Shepard 
sought review of this decision by filing a petition in this Court. We retained 
the review proceeding on the Court's own motion.2
¶7 Shepard's first argument is that the Workers' Compensation Court of 
Existing Claims committed legal error by applying statutes and publications to 
control her medical treatment when those statutes and publications did not exist 
at the time of her injury. Her second argument is that if the Official 
Disability Guidelines and the Oklahoma Treatment Guidelines are applied to 
restrict the choices of prescriptions her physician may prescribe for her, then 
the Guidelines' application are the unauthorized practice of medicine.3
¶8 Respondents filed a response brief. They argued that (1) the Official 
Disability Guidelines and the Oklahoma Treatment Guidelines "are fully in effect 
and are the last will of the People; and (2) medical treatment is a benefit and 
85 O.S. § 326.G "merely directs how the benefit should be provided." Their brief 
cites Rivas v. Parkland Manor, 2000 OK 68, 12 P.3d 452, in support of their arguments.4 Their brief concludes 
with the assertion that the Court must determine "the effective date of Title 85 
§ 326.G." 
¶9 The controversy before us is an adjudication of statutory intent 
concerning the trial tribunal's retroactive application of a statute. An issue 
involving the existence of a legislative intent to make a statute retroactive is 
a question of law examined de novo and independently of the trial 
tribunal's ruling.5
II.
¶10 Shepard argues that the respondents have made an impermissible 
retroactive application of a new workers' compensation law. Respondents argue 
that application of the new law to medical benefits currently being provided is 
not a retroactive application. They also argue that even if the application is a 
retroactive application of a statute, then such application is permissible. 
¶11 We must first determine whether the parties are correct that a change in 
the substance of the statute has occurred resulting in new law.6 The dispute is presented 
by the parties as a conflict between 85 O.S.Supp.2005 § 14 (A)(1), in effect on 
Shepard's date of injury on November 9, 2005,7 and 85 O.S.2011 § 326 (G), allegedly in effect 
for the review of Shepard's continuing medical award.8 Section 14 (A)(1) states 
as follows.


A. 1. The employer shall promptly provide for an injured employee such 
medical, surgical or other attendance or treatment, nurse and hospital service, 
medicine, crutches, and apparatus as may be necessary after the injury. The 
treating physician shall supply the injured employee and the employer with a 
full examining report of injuries found at the time of examination and proposed 
treatment, this report to be supplied within seven (7) days after the 
examination; also, at the conclusion of the treatment the treating physician 
shall supply a full report of the treatment to the employer of the injured 
employee. 
The newer statute, codified at 85 O.S.2011 § 326(G), states as 
follows.


G. Effective March 1, 2012, the scope and duration of medical treatment shall 
be provided in accordance with the current edition of the "Official Disability 
Guidelines", as published by the Work Loss Data Institute. For medical treatment 
not addressed by the Official Disability Guidelines or addressed but not 
recommended in the ODG section in regard to injuries to the cervical, thoracic, 
or lumbar spine, the Physician Advisory Committee shall adopt the Oklahoma 
Treatment Guidelines as provided in Section 73 of this act. Medical treatment 
provided by or at the direction of the treating physician in accordance with the 
current edition of the Official Disability Guidelines or Oklahoma Treatment 
Guidelines is presumed to be reasonable and necessary medical care. The employer 
or insurance carrier shall not be responsible for charges for medical treatment 
not provided in accordance with the current edition of the Official Disability 
Guidelines or Oklahoma Treatment Guidelines unless the medical treatment was 
provided in a medical emergency, the medical treatment was preauthorized by the 
employer or insurance carrier, or the medical treatment is approved by the Court 
upon a finding based on clear and convincing evidence provided by a qualified 
independent medical examiner that medical treatment provided according to either 
the ODG or OTG is not in the best interest of the employee. 

85 O.S.2011 § 326(G).
Shepard states that pursuant to § 14 she is entitled to medical treatment "as 
may be necessary." However, pursuant to § 326 medical treatment pursuant to the 
Official Disability Guidelines (ODG) or the Oklahoma Treatment Guidelines (OTG) 
has a mandatory evidentiary presumption that only treatment pursuant to the ODG 
or OTG qualifies as reasonable and necessary care except for three instances: 
(1) medical treatment provided in a medical emergency, (2) medical treatment 
preauthorized by the employer or insurance carrier, or (3) medical treatment 
that was approved by the Court upon a finding based on clear and convincing 
evidence provided by a qualified independent medical examiner that medical 
treatment provided according to either the ODG or OTG is not in the best 
interest of the employee. Shepard argues that the express language of § 326(G) 
prevents her treating physician from providing testimony concerning her needed 
medical care in that the statute limits the nature of the evidentiary proof to 
the report of an independent medical examiner when treatment is sought that is 
not provided by the ODG and OTG. 
¶12 Under various versions of former § 14, the questions (1) when medical 
treatment should cease and (2) what specific medical treatment was reasonably 
necessary were questions of fact to be resolved by the Workers' 
Compensation Court based upon sufficient evidence;9 and an award for future 
medical care was procedurally proper only when considered as part of the 
permanent disability finding or on a subsequent motion to reopen showing a 
change of condition.10 Section 326 (G) is a clear attempt to change the burden 
of proof used by the trial tribunal when adjudicating the fact whether 
sufficient evidence of a need for continuing medical care has been shown by the 
medical reports of the qualified independent medical examiner, as opposed to the 
medical reports of the other medical experts.11 A comparison of §14 and §326 clearly shows a change in 
the substance of the law. 
¶13 We must next determine whether the Legislature has indicated a 
retroactive application of § 326(G) by its application to someone who had been 
awarded continuing medical care prior to March 1, 2012. We have explained 
statutes are generally presumed to operate prospectively only unless there is 
either a plain legislative intent to the contrary12 or the nature of the content of the statute invokes a 
presumption of retroactivity such as an instance of a purely remedial statute.13 Shepard argues that § 326 states that it applies after 
March 1, 2012, and makes no distinction based upon either the type of treatment 
or when the worker's injury occurred. 
¶14 When the Legislature has demonstrated an intent for retroactive 
application for Workers' Compensation statutes it has used language such as 
"regardless of the date of injury,"14 and we have also examined whether the language in a 
statute "necessarily implied" retroactivity.15 In Hillcrest Medical Center v. Powell, we 
recently noted that the 2011 version of 85 O.S. § 329(B) allowed the appointment of the 
independent medical examiner, regardless of the date of injury, to assist in 
determining any issue before the Court, and that this language showed a 
legislative intent for retroactive application of that statute to claims based 
upon injuries occurring prior to the effective date of that statute.16 
¶15 Generally, statutes on the same subject matter are viewed in pari 
materia and construed together as a harmonious whole giving effect to each 
provision,17 and we have applied this concept when construing 
workers' compensation statutes where "we look to the various provisions of the 
relevant legislative scheme to ascertain and give effect to the legislative 
intent."18 We also note that Sections 329 and 326 were enacted at 
the same time by the same Legislature and this fact adds support to construing 
these statutes in pari materia for an understanding of the Legislature's 
intent for § 326(G).19
¶16 These principles of in pari materia statutory construction are 
nothing new and they have been used by this Court for a period exceeding 100 
years; and their use is based, in part, upon an even earlier common-law 
recognition.20 Members of the Legislature are presumed to be, and they 
generally are in fact, familiar with settled rules of statutory construction; 
and they should expect the courts to follow them when construing and enforcing 
statutes in order that there may be stability and certainty in their 
construction and enforcement.21 We have noted that § 329 has language of retroactivity 
for the role of the independent medical examiner, and we further note that the 
language of § 326(G) refers to "the scope and duration" of the medical 
treatment provided to an injured worker based and the reports of an independent 
medical examiner. We conclude that the Legislature intended for § 326(G) to 
apply to continuing medical care which had been awarded prior to the effective 
date of § 326(G). 
III.
¶17 Respondents argue that the last expression of the People, the most 
recently enacted statute (§ 326), should govern the rights of the parties in 
this controversy. It is certainly correct that this Court has followed a rule of 
statutory construction that the most recent statute will be given effect 
over a conflicting prior statute when the conflict is between two statutes,22 and we have applied this rule of statutory construction 
when reviewing workers' compensation statutes.23 However, it is also correct that the People have 
created sources of our state law that are constitutionally arranged in a 
hierarchy of authority with the lowest rank being the common law, statutes 
occupying the middle tier, and the highest tier with the most authority being 
occupied by our State Constitution.24 In summary, Respondents' argument that the newest 
statute (§ 326) has a higher legal authority than an older conflicting statute 
(§ 14) has merit for resolving the controversy unless Shepard's claim is 
correct that § 326(G) has been applied in an unconstitutional manner, 
i.e., in a manner that is contrary to the People's Will as expressed in 
the Oklahoma Constitution.
¶18 Generally, a parties' agreement concerning future conduct does not 
prevent the Legislature, or the People acting legislatively, from exercising a 
police power and altering the parties' agreement.25 There is little doubt that a state legislature may 
alter the private contractual rights of employers and employees when it properly 
exercises its police power in creating a particular workers' compensation law,26 and in Oklahoma we have followed this concept when 
noting that many workers' compensation provisions were created using a 
legislative police power.27 A judicial examination of the Legislature's power to 
act in a given circumstance occurs in the context of a legally cognizable 
controversy where the claim is made that the Legislature is constitutionally 
prohibited from creating a particular statute.28
¶19 It is certainly correct that the Legislature's use of the legislative 
police power may have the result of altering vested contractual rights.29 However, as we have explained in several opinions, the 
Oklahoma Constitution has certain provisions concerning accrued or vested rights 
and these provisions require application of law at a fixed point in time that is 
prior to any legislative amendments which seek to alter those rights.30 This constitutional prohibition is based upon a vested 
right, and the party challenging a statute must show that a vested right is 
being infringed.31 In summary and paraphrasing the U. S. Supreme Court, it 
does not follow that what the Legislature can legislate prospectively it can 
legislate retrospectively;32 i.e., the Legislature is prohibited from 
creating certain types of retroactive statutes. Our focus must turn to the 
alleged right at issue to determine if it is a vested right not subject 
to retroactive legislation. 
¶20 In Burns v. Southwestern Preferred Prop., Inc., we recognized that 
an injured worker had a statutory right pursuant to the 1976 version of § 14 to 
obtain necessary medical treatment.33 In 1984, we stated the following.


The primary goal of the compensation law is to rehabilitate injured workers 
in order that they may be promptly restored to full productive capacity or, if 
that be impossible, to its highest attainable level. Medical treatment is the 
key to seasonable and effective recovery and rehabilitation. . . Absent some 
explicit legislative language, we are not free to abridge the trial tribunal's 
power to achieve the most important objective of the act--that of restoring, as 
far as possible, the injured worker's body to its pre-accident 
condition.
Iwunoh v. Maremont Corp., 1984 OK 8, 692 P.2d 548, 550.
This language is consistent with Orrick Stone Co. v. Jeffries, 
supra, where we stated that upon the basis of (1) our understanding of § 
14 and (2) a long-standing interpretation of a 1929 opinion of the Court, a 
claimant properly shown to be entitled thereto may be awarded continuing medical 
treatment and care for as long as it may be needed even after temporary total 
disability payments have been made, and it may be awarded contemporaneously with 
and as a part of an order awarding permanent total disability.34
¶21 We agree with Shepard that an award for continuing medical treatment and 
care is a statutory right recognized under former version of 85 O.S. § 14. However, we must examine the nature of 
this right, is it procedural or substantive? 
¶22 Respondents argue that a § 14 award of continuing necessary medical care 
did not change in substance with the creation of § 326(G) because this 
newer statute states that reasonable and necessary medical care will be awarded. 
Respondents argue that the only difference in the new statute is a change of 
procedure to be followed by a claimant showing that the medical care 
provided is authorized by the Official Disability Guidelines or the Oklahoma 
Treatment Guidelines. Shepard argues that there is a substantive difference 
between the medical treatment authorized by § 326 and her care authorized by § 
14. 
¶23 The record on appeal contains a medical report as well as two depositions 
of Shepard's treating physician, Dr. M., one dated November 2012, and one dated 
March 2014, where he testified concerning the application of the Official 
Disability Guidelines, or ODG, to Shepard and others in similar circumstances. 
He stated that the nature of Shepard's injuries and the treatment required did 
not fall within the Oklahoma Treatment Guidelines, but her injuries did "fall 
within the ODGs, because the ODGs do cover these - - this type of problem, this 
type of injury." However, Dr. M. stated that from a treating physician's point 
of view there were both good and bad aspects to the Official Disability 
Guidelines. He disagreed with the Guidelines when treating pain management. One 
point of disagreement was that the ODG did not provide any medical 
treatment in the form of prescriptions for chronic pain. He testified that a 
claimant seeking medical treatment for chronic pain would receive "nothing" 
under the ODG, no anti-inflammatories, no muscle relaxers, no painkillers, and 
no sleep assistance prescriptions. He testified that the ODG allow for 
"intermittent use of medication, but not on a routine prescription basis." He 
testified that when a patient's pain "would be really bad" and a patient needed 
to get it under control, the ODG would not "allow any pain medication outside of 
anti-inflammatory medication." He explained that when a person had multi-level 
disc pain, and because a multi-level surgical fusion was not medically 
recommended, the ODG "would put them out on the street" without surgery or any 
long-term medication management. This testimony was not contradicted by the 
Respondents.
¶24 Dr. M. testified how the ODG would, in some circumstance, say "not 
recommended" for a particular medical treatment although there was an underlying 
lack of a proper scientific study for that particular recommendation. He opined 
that scientific studies showing the extent to which medical treatment either 
failed or achieved its desired medical goals should be a necessary predicate for 
making medical treatment recommendations that doctors are required to 
follow. He stated that some of the Guidelines "were written based on the fact 
there weren't any articles of level-one and level-two evidence to support a 
certain treatment regime, like long-term, anti-inflammatory medication usage." 
He also stated that while many of the Guidelines are evidence-based, "the 
material that they use are all short-term studies," and they do not include the 
proper studies for long-term management of pain. He stated that the neurosurgeon 
and neurosurgeon/orthopedic "can follow the ODGs easier than a chronic pain 
manager."
¶25 Dr. M. testified concerning Shepard's surgery to both of her shoulders, 
injections by a second doctor, and physical therapy to her neck and back 
provided by a third doctor; and that this third doctor also recommended "ongoing 
medical management." Dr. M. stated he had prescribed pain medication according 
to the American Academy of Pain Management and the Oklahoma Guidelines for the 
Treatment of Chronic Pain Disorders. Dr. M. testified that at one of his recent 
professional meetings the subject was the use of a non-narcotic anti-anxiety 
drug to treat a person with chronic pain as one method to reduce a patient's 
reliance or need for a narcotic. He testified he had prescribed a particular 
non-narcotic for Shepard, but the Official Disability Guidelines would not allow 
this use of an anti-anxiety drug. He stated: "what I'm trying to do is allow her 
to function at the best level she can function as a result of her current 
physical condition." He stated Shepard's degree of mobility was linked to her 
prescriptions, and he had changed some of her prescriptions during the course of 
her treatment.
¶26 Dr. M. stated Shepard was monitored with scheduled blood tests to check 
liver and kidney functions as well as other lab work. He stated Shepard was 
compliant with all prescribed medical treatment. He testified Shepard was 
randomly tested for signs of improper drug use and she had never failed a test. 
He stated Shepard had always called his office with reports on her visits with 
other doctors and treatments those doctors recommended. He testified Shepard's 
use of one prescription was "way below the guidelines for the three pain 
societies that I'm aware of." He stated Shepard was not overusing any of her 
prescriptions, and all of her prescriptions were generic except one.
¶27 Respondents provided a medical report from Dr. Y. He provided a history 
of Shepard's arm fracture, different recommendations for surgery by different 
doctors at various times for different conditions, two different surgeries on 
her left shoulder, right shoulder surgery, clavicle excision, rotator cuff 
repair, joint injections, back injury where surgery was not recommended, and 
Shepard's complaints of back and shoulder pain, numbness in arms, popping and 
grinding in the right shoulder on raising the right arm, left shoulder issues 
involving pain and weakness, decreased range of motion in shoulders and arms, 
pain in shoulders, arms and back, muscle spasms, and difficulty in lifting 
objects and sitting for an extended period of time.
¶28 Dr. Y.'s opinion: "In my opinion, per the Official Disability Guidelines, 
this person is not in need of any continuing medical maintenance because 
continuing medical maintenance is not in her best interest." He then listed 
Shepard's medications and stated that they were either not allowed by the 
Guidelines or that they were not covered by the previous court award. He stated 
that two medications are allowed by the Guidelines for any award for continuing 
medical maintenance and they are Naproxen and Talacin. However, because of his 
conclusions concerning the nature of Shepard's medical injuries and the duration 
and nature of her complaints of pain, he concluded that she should not be 
awarded either of these prescriptions. The report of Dr. Y.'s physical 
examination does not note any change in Shepard's medical condition that 
could serve as a basis for changing Shepard's prescriptions. For Dr. Y., no 
drugs were available under the Guidelines' drug formulary for Shepard's medical 
condition. 
¶29 The trial tribunal issued an "Order Authorizing Medical Treatment" and it 
provides that Dr. M. "shall provide continuing medical maintenance to the 
claimant in accordance with the Oklahoma Treatment Guidelines (OTG) and Official 
Disability Guidelines (ODG)." The testimony before the trial tribunal was that 
application of the OTG and ODG meant that Shepard would receive no 
prescriptions. The lawyers, doctors, and trial judge were aware of this. 
Respondents state in this Court that they sought an order from the trial judge 
that would require "all future medical maintenance treatment conform to the 
ODG/OTG," and the judge granted that request. In one sense, the purpose of the 
review sought by Respondents was not to determine whether Shepard needed to 
continue her prescriptions, but to obtain an order stating that the Guidelines 
applied to Shepard and no prescriptions would thus be authorized. 
¶30 The evidence is not controverted that a physician rendering medical 
treatment pursuant to former versions of 85 O.S. §14 had a much larger formulary of 
prescription drugs to use when providing necessary medical care after injury to 
someone in Shepard's circumstances. Indeed, both Dr. M. and Dr. Y. indicate that 
no drugs are approved under the Guidelines for Shepard's specific pain resulting 
from her specific injuries. It is well-known that with advancements in the art 
of medical science many prescription drugs are both approved and disapproved for 
the public by the United States Food and Drug Association during different 
times, and no person has a reasonable expectation that any particular drug will 
always be available to use. However, in the present case, the award for 
continuing medical maintenance specifically included continuing treatment with 
prescriptions for pain management.
¶31 The continuing nature of Shepard's award and her right thereby to receive 
continuing medical care becomes illusory if the Legislature has the power to 
approve a formulary which denies all prescription drugs to a person in 
Shepard's circumstances after she has been awarded that form of medical care. 
Application of § 326(G) is not, as suggested by Respondents, a mere procedural 
step for Shepard to get approval of her previously awarded medical care for pain 
management. Application of § 326(G) destroys her previous court award by 
removing Respondents' liability for providing medically necessary prescriptions. 
We conclude that the Shepard's award of medical treatment was a substantive 
right that was constitutionally protected from diminution resulting from 
retroactive legislation, as we now further explain. 
¶32 In 1988, the Court relied on opinions spanning more than fifty years and 
explained that the right of an employee to compensation for the work-related 
injury arises from the contractual relationship existing between the employee 
and the employer on the date of the injury, and the statutes then in force form 
a part of that contract and determine the substantive rights and obligations of 
the parties.35 More recently we have followed this principle and 
explained that the Oklahoma Constitution shields substantive rights created by 
workers' compensation statutes from diminution by retroactive legislation.36
¶33 In one recent opinion we cited opinions from 2003 and 2006 for the 
proposition that we examine whether the challenged statute acts to increase or 
diminish the amount of recoverable compensation or alter the elements of the 
claim or defense by imposition of new conditions; and if it does, prospective 
application of the law is constitutionally required regardless of retroactive 
statutory language.37 There is the well-known exception to the general rule 
against applying workers' compensation statutes retroactively. Statutes relating 
solely to remedies and affecting modes of procedure do operate retrospectively 
and apply to pending proceedings. But this exception cannot be invoked if the 
amendment represents more than a mere procedural reform and intrudes upon 
substantive rights.38 Statutes which affect parties' substantive rights and 
liabilities are shielded from amendatory change by the terms of the Okla. Const. 
Art. 5, § 54.39
¶34 The application of § 326(G) and the ODG by the trial tribunal diminished 
the previously awarded medical treatment in the form of authorized pain 
management under former § 14. In these circumstances Shepard's right to pain 
management as a previously awarded medically necessary treatment was statutorily 
taken from her by § 326(G) and its incorporated Guidelines which failed to 
provide for continuing medical treatment in the form of prescriptions for her 
specific work-related injuries. We hold that § 326(G) and its incorporated 
Guidelines for authorized prescriptions were unconstitutionally applied to 
Shepard by the trial tribunal.40
IV.
¶35 During Shepard's hearing her counsel argued that the ODG could not be 
applied retroactively, and he also made specific probative-value objection to 
Respondents introducing Dr. Y.'s report. His objection was based upon Dr. Y. 
using the Guidelines, and the studies that they were based on as criticized by 
Dr. M. We hold herein that § 326(G) and its incorporated guidelines should not 
have been applied to Shepard.
¶36 In Broken Arrow Nursing Home v. Huff, 2001 OK 62, 28 P.3d 568, we stated that "appellate courts, when 
condemning flawed evidence, will not direct that the claim be disposed of on the 
admitted adversary's proof but instead will remand the claim for a new hearing 
that will afford another opportunity to the party whose evidence was pronounced 
to be flawed." Id. We then stated that "The claimant is clearly entitled 
to another hearing (before the trial tribunal) of her claim and to an 
opportunity to replace the flawed report with one that is admissible and has 
probative value." Id.41 The hearing before the trial tribunal was sought by 
Respondents for review of Shepard's continuing medical treatment. Respondents 
must be given an opportunity to file a report that complies with both the law 
which controls Shepard's medical treatment and the medical facts of her 
condition relating to continued medical care. 
V.
¶37 We hold that 85 O.S.2011 § 326(G) and the statutorily 
incorporated Guidelines were unconstitutionally applied retroactively to 
Shepard's previous award for medical treatment that predated § 326. We vacate 
the order of the trial tribunal of the Workers' Compensation Court of Existing 
Claims, and remand the proceeding to that court for further proceedings 
consistent with this opinion. 
¶38 REIF, C. J., COMBS, V. C. J., KAUGER, WATT, WINCHESTER, EDMONDSON, 
TAYLOR, GURICH, JJ., concur. 
¶39 COLBERT, J., not participating. 
FOOTNOTES
1 Okla. Const. Art. 5 § 54: 
"The repeal of a statute shall not revive a statute previously repealed by such 
statute, nor shall such repeal affect any accrued right, or penalty incurred, or 
proceedings begun by virtue of such repealed statute." 
2 See Okla. Sup. Ct. R. 1.24(a) ("Every appeal is 
subject to assignment to the Court of Civil Appeals unless retained by the 
Supreme Court either pursuant to a motion to retain or on the Court's own 
motion."); Okla. Sup. Ct. R. 1.77 (c) (in Part IV(a) of the Rules and stating 
that "Unless specifically provided otherwise in any subsequent Part of these 
Rules the following provisions apply: . . . (c) Rule 1.24 . . . shall apply to 
all appeals."); Okla. Sup. Ct. R. 1.100(a) (" . . . The Rules in Part IV (a) of 
these Rules shall apply unless a Rule in Part IV(c) of these Rules provides 
otherwise."). 
3 Because we adjudicate the matter on Shepard's first 
argument we need not address her second. 
4 In Rivas v. Parkland Manor, 2000 OK 68, ¶ 15, 12 P.3d 452, 457, we stated that it is not the job of 
this Court to interfere with the wisdom or policy of legislation. 
5 Hillcrest Med. Center v. Powell, 
2013 OK 1, ¶ 6, 295 P.3d 13, 15 (Issue whether the law in effect at 
the time of the injury applies or whether a subsequently-enacted law applies 
presents a question of law subject to de novo review); Amos v. Spiro 
Public Schools, 2004 OK 4, ¶ 5, 85 P.3d 813, 815 (A compensation tribunal's legal 
rulings stand on review subject to an appellate court's plenary, independent and 
nondeferential reexamination.). 
6 World Pub. Co. v. White, 2001 OK 48, ¶ 17, 32 P.3d 835, 844 ("If the Legislature amends a 
statutory provision, the portions of the original statute which are repeated are 
considered to have been the law from the time they were originally enacted."). 

7 85 O.S. § 14 was amended by Laws 2005, 1st Ex.Sess., c. 1, § 15, and pursuant to § 35 thereof was 
made effective on July 1, 2005. 
8 Although 85 O.S.2011 § 326 was repealed by Laws 
2013, c. 208, § 171, with an effective date of February 1, 2014, that was prior 
to both (1) the March 28, 2014, filing of Respondents' Form 13 seeking a review 
of the continuing medical award and (2) the trial tribunal's decision on June 
25, 2014, the parties and judge treated Shepard's continuing medical as governed 
by § 326, apparently because 85A O.S.Supp.2013 § 3 (C) of Oklahoma's 
Administrative Workers' Compensation Act (85A O.S.Supp.2013 §§ 1-106, 150-168), 
was in effect commencing on February 1, 2014, and § 3 (C) of that Act states 
that "The Workers' Compensation Code in effect before the date of this act shall 
govern all rights in respect to claims for injuries and death based upon 
accidents before the effective date of this act." 
9 Iwunoh v. Maremont Corp., 1984 OK 8, 692 P.2d 548, 549 ("The question of whether medical 
treatment is necessary for an injured worker is a question of fact for 
determination by the trial tribunal."); Orrick Stone Co. v. Jeffries, 
1971 OK 116, 488 P.2d 1243, 1246 ("The question of when medical 
treatment should cease or whether an operation is reasonably necessary is one of 
fact to be resolved by the State Industrial Court. That Court, if supported by 
sufficient evidence, may direct treatment in the future."). 
10 Pitchford v. Jim Powell Dozer, Inc., 
2000 OK 12, ¶ 9, 996 P.2d 935, 937 (Claimant did not request reservation 
of continuing medical maintenance or treatment, the order determining disability 
did not address or reserve the issue of continuing medical maintenance, and in 
the absence of a reservation or award with a disability finding a claimant must 
show a change of condition for the worse before continuing medical maintenance 
benefits may be awarded.). 
11 In Oklahoma State Chiropractic Independent 
Physicians Association v. Fallin, 2011 OK 102, ¶ 10, 290 P.3d 1, 4-5, we concluded that statutory language 
which would have changed the burden of proof at the trial court level for 
reports of independent medical examiners, and prevented proof from other medical 
professionals was unconstitutional. We stated that the statutes infringed upon 
the Workers' Compensation Court's discretion in determining claims and invaded 
the judiciary's exclusive prerogative of fact-finding. Id. 
12 Walls v. American Tobacco Co., 2000 OK 66, ¶ 21, 11 P.3d 626, 631 (Statutes are generally 
presumed to be prospective in application. This presumption is rebutted 
when there is legislative intent that is expressly declared or necessarily 
implied from the language used.). See also Franklin v. Sovereign Camp, 
W.O.W., 1930 OK
195, 291 P.
513, ("Laws are generally construed as applicable to future conditions, and 
are not to be allowed a retroactive effect unless such intention upon the part 
of the Legislature is so clearly expressed that no other construction can be 
fairly given.") 
13 Scruggs v. Edwards, 2007 OK 6, ¶ 8, 154 P.3d 1257, 1261 (amendments relating solely to 
remedies and affecting only modes of procedure are generally held to operate 
retroactively and apply to pending proceedings). 
14 Joe Brown Co., Inc. v. Melton, 2013 OK 66, ¶ 2, & n.1, 307 P.2d 342, 344 (Court 
quoted former 85 O.S.2011 § 
340(D) providing in part: "After the effective date of this act, 
regardless of the date of injury, the Supreme Court may modify, reverse, 
remand for rehearing, or set aside the order . . . ." and noting the 
retroactivity of the change in the standard or review). 
15 Starkey v. Oklahoma Department of Corrections, 
2013 OK 43, ¶ 24, 305 P.3d 1004, 1014. 
16 Hillcrest Med. Center v. Powell, 
2013 OK 1, ¶ 8, 295 P.3d 13, 16. 
17 Tyler v. Shelter Mut. Ins. Co., 2008 OK 9, ¶ 1, 184 P.3d 496. See also Taylor v. State Farm Fire and 
Cas. Co., 1999 OK
44, ¶ 19, 981 P.2d
1253, 1261 (All legislative enactments in pari materia are to be 
interpreted together as forming a single body of law that will fit into a 
coherent symmetry of legislation.). 
18 McBride v. Grand Island Exp., Inc., 
2010 OK 93, ¶ 10, 246 P.3d 718, 721, quoting World Publishing Co. v. 
Miller, 2001 OK
49, ¶ 7, 32 P.3d
829, 832. See also Prettyman v. Halliburton Co., 
1992 OK 63, ¶ 7, 841 P.2d 573, 580 ("... amendments are to be construed 
together with the original act to which they relate as constituting one law and 
also together with other statutes on the same subject as part of a coherent 
system of legislation."). 
19 Hamilton By and Through Hamilton v. Vaden, 
1986 OK 36, 721 P.2d 412, 417. Cf. Mustain v. Grand River 
Dam Authority, 2003 OK 43, n.44, 68 P.3d 991, 999 ("The Latin phrase 'in pari 
materia' means 'upon the same matter.'"). 
20 In Re Initiative Petition No. 397, State Question 
No. 767, 2014 OK
23, ¶ 37, 326 P.3d
496, 511 (principle stated); De Graffenreid v. Iowa Land & Trust 
Co., 1908 OK
49, 95 P.
624, 639 (same); Theodore Sedgwick, A Treatise on the Rules which Govern 
the Interpretation and Construction of Statutory and Constitutional Law, 
209-210 (2d ed. 1874) (with notes by John Pomeroy) (Rothman, ed. 1980), quoting 
Lord Mansfield in Earl of Ailesbury v. Pattison, 1 Dougl. Rep. 28, 30, 99 
Eng. Rep. 22 (1778) ("All Acts in pari materia," said Lord Mansfield, 
"are to be taken together, as if they were one law."); Livingston's Lessee v. 
Moore, 32 U.S. (7 Pet.) 469, 510, 8 L. Ed. 751 (1833) (stating principle and 
citing Earl of Ailesbury). 
21 Wimberly v. Deacon, 1943 OK 432, 144 P.2d 447, 450. 
22 City of Oklahoma City v. International Assoc. of 
Fire Fighters, Local 157, 2011 OK 29, ¶ 17, 254 P.3d 678, 683; State ex rel. Murphy v. 
Boudreau, 1982 OK
117, 653 P.2d
531, 533; Brown v. Marker, 1965 OK 172, 410 P.2d 61, 66. 
23 Hogg v. Oklahoma County Juvenile Bureau, 
2012 OK 107, ¶ 9, 292 P.3d 29. 
24 Wright v. Grove Sun Newspaper Co., Inc., 
1994 OK 37, 873 P.2d 983, 987 (the common law is in force unless 
statute provides the contrary); Board of Regents of University of Oklahoma v. 
Baker, 1981 OK
160, 638 P.2d
464, 466 ("While the law-making power of the Legislature is supreme within 
its proper sphere, that power may be restricted and limited by constitutional 
provisions."). 
25 Edmondson v. Pearce, 2004 OK 23, ¶¶ 28-29, 91 P.3d 605, 621-622, cert. denied sub nom. Tally 
v. Edmondson, 543 U.S. 987, 125 S. Ct. 495, 160 L. Ed. 2d 371 (2004) 
(Court recognized principle in the context of applying the well-known three-part 
test for whether a state law had violated the Contract Clause). 
26 New York Cent. R. Co. v. White, 243 U.S. 188, 206, 
61 L. Ed. 667, 37 S. Ct. 247 (1917) (Although New York's Workmen's Compensation Law 
was applied to employers and employees operating under pre-existing contracts of 
employment that made no provision for work-related injuries, the Law did not 
deprive employer of its property without due process of law, and deny to it the 
equal protection of the laws, in contravention of the 14th Amendment. This is so 
because the subject matter of the Law was a proper exercise of police power in 
that the subject matter in respect of which freedom of contract was restricted 
was the matter of compensation for human life or limb lost or disability 
incurred in the course of hazardous employment, and the public had a direct 
interest in this as affecting the common welfare.) 
27 Cities Service Gas Co. v. Witt, 1972 OK 100, 500 P.2d 288, 290 ("The [Oklahoma] Workmen's 
Compensation Law is a creature of the Legislature in the exercise of its police 
power."), citing National Bank of Tulsa Building v. Goldsmith, 
1951 OK 5, 226 P.2d 916, 920 ("The [Workmen's Compensation] 
legislation measurably limits the freedom of employer and employee to agree 
respecting the terms of their employment, but it inures to the general welfare 
of the people and has been sustained as a reasonable exercise of the police 
power of the State."). See also Indian Territory Illuminating Oil v. 
Davis, 1932 OK
210, 9 P.2d
40, 42 (discussed constitutional challenges to Workmen's Compensation Laws 
in other states and the constitutionality of Oklahoma's version "under the 
doctrine of general police power."). 
28 Movants to Quash Multicounty Grand Jury Subpoena v. 
Dixon, 2008 OK
36, ¶ 22, 184 P.3d
546, 553 ("We do not examine the Constitution to decide whether the 
Legislature is permitted to act. . . Rather, we examine the Constitution to 
decide whether the Legislature is prohibited from acting."). 
29 See, e.g., Union Oil Co. of California 
v. Brown, 1981 OK
112, n. 2, 641 P.2d
1106, 1110 ("It is instructive to note in this connection that the oil and 
gas conservation statutes are an exercise of the police power of the State and 
through the exercise of that power, vested rights may be affected."). 
30 For example, if one person has a proper lien against 
the property of another, then the Legislature may not subsequently create a 
statute that dissolves that person's lien. First National Bank of Pauls 
Valley v. Crudup, 1982 OK 132, 656 P.2d 914, 916-917 ("A filed lien statement 
doubtless constitutes an 'accrued right' that is postured in the status of 
'proceedings begun'. The interest, once created, may not be disturbed by 
subsequently-enacted legislation."). 
31 CDR Systems Corp. v. Oklahoma Tax Commission, 
2014 OK 31, ¶ 10, 339 P.3d 848, 852 
("In considering a statute's constitutionality, courts are guided by 
well-established principles and a heavy burden is cast on those challenging a 
legislative enactment to show its unconstitutionality."). 
32 Usery v. Turner Elkhorn Mining Co., 
428
U.S. 1, 16-17, 96 S. Ct. 2882, 49 L. Ed. 2d 752 (1976) ("It does not follow, 
however, that what Congress can legislate prospectively it can legislate 
retrospectively. The retrospective aspects of legislation, as well as the 
prospective aspects, must meet the test of due process, and the justifications 
for the latter may not suffice for the former."). While the constitutional 
challenge we address is not based upon the Due Process Clause, the observation 
in Usery is nevertheless correct that retroactive statutes may be subject 
to constitutional limits on legislative power that are not applied to 
prospective statutes. 
33 Burns v. Southwestern Preferred Prop., Inc., 
1978 OK 95, 580 P.2d 986 (Court applied 85 O.S.Supp.1976 § 14 which provided that an 
employer "shall promptly provide for an injured employee such medical . . . 
treatment . . . as may be necessary after the injury . . . [and] employee may 
select a physician of his choice to render necessary medical treatment [provided 
that timely notice to the employer and court was made] . . . [and] [w]hoever 
renders medical . . . treatment . . . shall submit the reasonableness of the 
charges to the State Industrial Court for its approval."). 
34 Orrick Stone Co. v. Jeffries, 1971 OK 116, 488 P.2d 1243, 1249, citing McMurtry Bros. v. 
Angelo, 1929 OK
480, 281 P.
964. 
35 Knott v. Halliburton Services, 1988 OK 29, 752 P.2d 812, 813-814. The Court cited Apple v. 
State Insurance Fund,1975 OK 88, 540 P.2d 545, 547; Caswell v. Bird, 
1932 OK 795, 16 P.2d 859; Weber v. Armco, Inc., 
1983 OK 53, 663 P.2d 1221; Leeway Motor Freight, Inc. v. 
Wilson, 1980 OK
48, 609 P.2d
777, 779; Magnolia Petroleum Co. v. Watkins, 1936 OK 372, 57 P.2d 622, 623. The Court also cited in support of 
its conclusions, Ashlock v. Liberty Glass Co., 1987 OK CIV APP 19, 739 P.2d 1025, 1026 (released for publication by order 
of the Court of Civil Appeals). Cf. Beets v. Metropolitan Life Ins. 
Co., 1999 OK
15, n. 2, 995 P.2d
1071 (citing opinions for the principle that "A workers' compensation claim 
is ruled by the law in existence at the time of the injury and not by the laws 
enacted thereafter."). 
36 Controls Components, Ltd. v. Weaver, 
2013 OK 8, ¶ 3, 301 P.3d 405, 406, quoting Williams Companies, Inc. 
v. Dunkelgod, 2012 OK 96, ¶ 18, 295 P.3d 1107, 1113, in turn citing Okla. Const. Art. 5 
§§ 52, 54; and Dunlap v. The Multiple Injury Trust Fund, 2011 OK 14, 249 P.3d 0951; and Nomac Drilling LLC v. Mowdy, 
2012 OK 45, 277 P.3d 1282. See also Prince v. Brake 
Rebuilders & Friction Products, Inc., 2012 OK 104, ¶ 7, 298 P.3d 529, 531 (85 O.S.2011 § 340(D) is substantive and 
cannot be applied to injuries which occurred before August 26, 2011.); Prince 
v. Brake Rebuilders & Friction Products, Inc., 2012 OK 104, ¶ 17, 298 P.3d 529, 532, citing Okla. Const., Art. 5, § 54 
("Additionally, accrued rights and proceedings begun pursuant to statute are 
protected against the repeal of those statutes."); American Airlines v. 
Crabb, 2009 OK
68, ¶ 10, 221 P.3d
1289, 1291-1292 (No subsequent amendment can operate retrospectively to 
affect in any way the substantive rights and obligations which are so fixed by 
workers' compensation statutes in force on the date of injury because they form 
a part of the contract of employment). 
37 Hillcrest Med. Center v. Powell, 
2013 OK 1, ¶ 8, 295 P.3d 13, 16, citing Cole v. Silverado Foods, 
Inc., 2003 OK
81, ¶ 15, 78 P.3d
542, 548 and CNA Ins. Co. v. Ellis, 2006 OK 81, ¶ 13, 148 P.3d 874, 877. 
38 American Airlines v. Crabb, 2009 OK 68, ¶ 10, 221 P.3d 1289, 1291-1292. 
39 King Mfg. v. Meadows, 2005 OK 78, ¶ 12, ¶16, 127 P.3d 584, 589, 590 (Court stated principle and 
concluded that "the award of permanent disability for a change in condition is 
governed by the statutory language in effect at the time of the initial injury, 
rather than the statutory limits in effect when the change in condition was 
discovered."). 
40 We note that our conclusion is consistent with the 
Court's holding in Bertrand v. Laura Dester Center, 2013 OK 18, ¶14, 300 P.3d 1188, 1192, where we stated that "Under the 
reasoning of Williams Companies, Inc. v. Dunkelgod, supra, we hold 
Claimant is entitled to receive travel costs to allow Claimant to receive the 
benefits of her award of vocational retraining which was made necessary by her 
accidental, work-related injury at Employer's place of business." 
41 Examples of opinions with similar results include 
American Ins. Ass'n v. State Indus. Com'n, 1987 OK 107, 745 P.2d 737, 74-741 (The trial tribunal's order was 
vacated and the cause remanded with directions to afford the petitioner a full 
opportunity to recast its challenges with respect to the proper statutes); and 
Zebco v. Houston, 1990 OK 113, 800 P.2d 245, 248 (claimant was provided with an 
opportunity on remand to prove her claim).

Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Court of Civil Appeals Cases
 CiteNameLevel
 1987 OK CIV APP 19, 739 P.2d 1025, 58 OBJ        905, Ashlock v. Liberty Glass Co.Discussed
Oklahoma Supreme Court Cases
 CiteNameLevel
 1986 OK 36, 721 P.2d 412, 57 OBJ        1553, Hamilton By and Through Hamilton v. VadenDiscussed
 1987 OK 107, 745 P.2d 737, American Ins. Ass'n v. State Indus. Com'nDiscussed
 1988 OK 29, 752 P.2d 812, 59 OBJ        861, Knott v. Halliburton ServicesDiscussed
 1990 OK 113, 800 P.2d 245, 61 OBJ        2887, Zebco v. HoustonDiscussed
 1992 OK 63, 841 P.2d 573, 63 OBJ        1359, Prettyman v. Halliburton Co.Discussed
 1994 OK 37, 873 P.2d 983, 65 OBJ        1328, Wright v. Grove Sun Newspaper Co., Inc.Discussed
 2001 OK 48, 32 P.3d 835, 72 OBJ        1797, WORLD PUBLISHING CO. v. WHITEDiscussed
 2001 OK 49, 32 P.3d 829, 72 OBJ        1807, WORLD PUBLISHING CO. v. MILLERDiscussed
 1936 OK 372, 57 P.2d 622, 177 Okla. 30, MAGNOLIA PETROLEUM CO. v. WATKINSDiscussed
 2001 OK 62, 28 P.3d 568, 72 OBJ        1972, BROKEN ARROW NURSING HOME v. RUFFDiscussed
 1932 OK 210, 9 P.2d 40, 156 Okla. 1, INDIAN TERR. ILLUMINATING OIL CO. v. DAVISDiscussed
 1908 OK 49, 95 P. 624, 20 Okla. 687, DE GRAFFENREID v. IOWA LAND & TRUST CO.Discussed
 1932 OK 795, 16 P.2d 859, 160 Okla. 224, CASWELL et al. v. BIRD et al.Discussed
 1965 OK 172, 410 P.2d 61, BROWN v. MARKERDiscussed
 1971 OK 116, 488 P.2d 1243, 42 OBJ        2399, ORRICK STONE COMPANY v. JEFFRIESDiscussed at Length
 1972 OK 100, 500 P.2d 288, CITIES SERVICE GAS COMPANY v. WITTDiscussed
 2003 OK 43, 68 P.3d 991, MUSTAIN v. GRAND RIVER DAM AUTHORITYDiscussed
 2003 OK 81, 78 P.3d 542, COLE v. SILVERADO FOODS, INC.Discussed
 2004 OK 4, 85 P.3d 813, AMOS v. SPIRO PUBLIC SCHOOLSDiscussed
 2004 OK 23, 91 P.3d 605, EDMONDSON v. PEARCEDiscussed
 1930 OK 195, 291 P. 513, 145 Okla. 159, FRANKLIN v. SOVEREIGN CAMP W. O. W.Discussed
 2005 OK 78, 127 P.3d 584, KING MANUFACTURING v. MEADOWSDiscussed
 2006 OK 81, 148 P.3d 874, CNA INSURANCE CO. v. ELLISDiscussed
 2007 OK 6, 154 P.3d 1257, SCRUGGS v. EDWARDSDiscussed
 2008 OK 9, 184 P.3d 496, TYLER v. SHELTER MUTUAL INSURANCE CO.Discussed
 2008 OK 36, 184 P.3d 546, MOVANTS TO QUASH MULTICOUNTY GRAND JURY SUBPOENA v. DIXONDiscussed
 1929 OK 480, 281 P. 964, 139 Okla. 236, McMURTRY BROS. v. ANGELODiscussed
 2009 OK 68, 221 P.3d 1289, AMERICAN AIRLINES INC. v. CRABBDiscussed at Length
 2010 OK 93, 246 P.3d 718, McBRIDE v. GRAND ISLAND EXPRESS, INC.Discussed
 2011 OK 14, 249 P.3d 951, DUNLAP v. MULTIPLE INJURY TRUST FUNDDiscussed
 2011 OK 29, 254 P.3d 678, CITY OF OKLAHOMA CITY v. INTERNATIONAL ASSOC. OF FIRE FIGHTERS, LOCAL 157Discussed
 2011 OK 102, 290 P.3d 1, OKLAHOMA STATE CHIROPRACTIC INDEPENDENT PHYSICIANS ASSOC. v. FALLINDiscussed
 2012 OK 45, 277 P.3d 1282, NOMAC DRILLING LLC v. MOWDYDiscussed
 2012 OK 96, 295 P.3d 1107, WILLIAMS COMPANIES, INC. v. DUNKELGODDiscussed
 2012 OK 104, 298 P.3d 529, PRINCE v. BRAKE REBUILDERS & FRICTION PRODUCTS, INC.Discussed at Length
 2012 OK 107, 292 P.3d 29, HOGG v. OKLAHOMA COUNTY JUVENILE BUREAUDiscussed
 2013 OK 1, 295 P.3d 13, HILLCREST MEDICAL CENTER v. POWELLDiscussed at Length
 2013 OK 8, 301 P.3d 405, CONTROLS COMPONENTS, LTD. v. WEAVERDiscussed
 2013 OK 18, 300 P.3d 1188, BERTRAND v. LAURA DESTER CENTERDiscussed
 1975 OK 88, 540 P.2d 545, APPLE v. STATE INSURANCE FUNDDiscussed
 2013 OK 43, 305 P.3d 1004, STARKEY v. OKLAHOMA DEPARTMENT OF CORRECTIONSDiscussed
 2013 OK 66, 307 P.3d 342, JOE BROWN COMPANY, INC. v. MELTONCited
 2014 OK 23, 326 P.3d 496, IN RE: INITIATIVE PETITION NO. 397, STATE QUESTION NO. 767Discussed
 2014 OK 31, CDR SYSTEMS CORPORATION v. OKLAHOMA TAX COMMISSIONCited
 1980 OK 48, 609 P.2d 777, Lee Way Motor Freight, Inc. v. WilsonDiscussed
 1978 OK 95, 580 P.2d 986, BURNS v. SOUTHWESTERN PREFERRED PROPERTIESDiscussed
 2000 OK 12, 996 P.2d 935, 71 OBJ        552, Pitchford v. Jim Powell Dozer, Inc.Discussed
 1981 OK 112, 641 P.2d 1106, Union Oil Co. of California v. BrownDiscussed
 1981 OK 160, 638 P.2d 464, Board of Regents of University of Oklahoma v. BakerDiscussed
 1982 OK 117, 653 P.2d 531, State ex rel. Murphy v. BoudreauDiscussed
 1982 OK 132, 656 P.2d 914, First Nat. Bank of Pauls Valley v. CrudupDiscussed
 1951 OK 5, 226 P.2d 916, 204 Okla. 45, NATIONAL BANK OF TULSA BLDG. v. GOLDSMITHDiscussed
 1999 OK 15, 995 P.2d 1071, 70 OBJ        774, Beets v. Metropolitan Life Insurance Co.Discussed
 1999 OK 44, 981 P.2d 1253, 70 OBJ        1664, Taylor v. State Farm Fire and Casualty Co.Discussed
 2000 OK 66, 11 P.3d 626, 71 OBJ        2361, WALLS v. AMERICAN TOBACCO, CO.Discussed
 2000 OK 68, 12 P.3d 452, 71 OBJ        2366, RIVAS v. PARKLAND MANORDiscussed at Length
 1943 OK 432, 144 P.2d 447, 195 Okla. 561, WIMBERLY v. DEACONDiscussed
 1983 OK 53, 663 P.2d 1221, Weber v. Armco, Inc.Discussed
 1984 OK 8, 692 P.2d 548, Iwunoh v. Maremont Corp.Discussed at Length
Title 85. Workers' Compensation
 CiteNameLevel
 85 Ohio St. 326, Repealed by Laws 2013, SB 1062, c. 208, § 171, eff. February 1, 2014Discussed at Length
 85 Ohio St. 329, Repealed by Laws 2013, SB 1062, c. 208, § 171, eff. February 1, 2014Cited
 85 Ohio St. 340, Repealed by Laws 2013, SB 1062, c. 208, § 171, eff. February 1, 2014Discussed
 85 Ohio St. 14, Repealed by Laws 2011, SB 878, c. 318, § 87Discussed at Length
Title 85A. Workers' Compensation
 CiteNameLevel
 85A O.S. 3, Applicability of ActCited